Exhibit 10.6

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

AMENDMENT TO API COMMERCIAL SUPPLY AGREEMENT

This AMENDMENT TO API COMMERCIAL SUPPLY AGREEMENT (the “Amendment”) is made as
of this 4 day of April, 2012 (the “Amendment Effective Date”), by and between
Amarin Pharmaceuticals Ireland Ltd., a corporation organized under the laws of
Ireland and having its principal office at First Floor, Block 3, The Oval,
Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“Amarin”), and Chemport Inc., a
corporation organized under the laws of South Korea and having its principal
offices at 15-1, Dongsu-dong, Naju-si, Jeollanam-do 520-330 Korea (“Chemport”).

WHEREAS, the Parties entered into that certain API Commercial Supply Agreement
as of May 25, 2011 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

2. A new Section 9.5 is hereby added to the Agreement and shall hereafter read
as follows:

9.5 Amarin Representative. Amarin shall be allowed to have, at its expense, an
employee of Amarin or a third party consultant present at all locations [***]
for the purpose of [***]. Such employee or third party consultant shall execute
a reasonable confidentiality agreement intended to protect Confidential
Information of Chemport. Chemport will reasonably cooperate in enabling such
employee or consultant of Amarin to carry out his or her activities [***]. The
Amarin employee or consultant shall be obligated to follow reasonable rules and
procedures made known to such employee and consultant and that apply generally
to personnel of Chemport. Chemport agrees to [***]. This Section 9.4 shall
expire upon approval of the Drug Application by the FDA.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

3. Section 11.4 of the Agreement is deleted in its entirety and replaced with
the following:

11.4 Special Indemnity. In the event this Agreement is terminated by Amarin
pursuant to Sections 15.5(a) or (h), Chemport shall pay to Amarin the amount of
[***], which shall be Amarin’s sole and exclusive remedy with respect thereto,
and in the event this Agreement is terminated by Amarin pursuant to
Section 15.5(g), Chemport shall pay to Amarin the amount of [***], which shall
be Amarin’s sole and exclusive remedy with respect thereto.

4. A new subsection (h) is hereby added to Section 15.5 of the Agreement and
shall hereafter read as follows:

(h) [***]. In Amarin’s reasonable judgment, Chemport [***] on Schedule 15.5(h)
hereto at the Facility on or before [***]; provided, however, that
notwithstanding anything in this Section 15.5 to the contrary, such termination
shall take immediate effect upon written notice from Amarin.

5. Schedule 15.5(h) attached hereto is hereby incorporated into the Agreement as
Schedule 15.5(h).

6. This Amendment and any other future amendment of the Agreement may be
executed in two (2) or more counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument. To
evidence the fact that it has executed this Amendment and any other future
amendment of the Agreement, a Party may send a copy of its executed counterpart
to the other Parties by facsimile transmission or by email transmission in
portable document format, or similar format. Signatures of the Parties
transmitted by facsimile or by email transmission in portable document format,
or similar format, shall be deemed to be their original signatures for all
purposes.

7. Except as expressly provided in this Amendment, all other provisions of the
Agreement shall remain unmodified and in full force and effect.

[signature page follows]

 

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

[Signature Page to Amendment to API Commercial Supply Agreement]

IN WITNESS WHEREOF, the Parties have caused their duly authorized representative
to execute this Amendment effective as of the Amendment Effective Date.

 

AMARIN PHARMACEUTICALS IRELAND LTD. By:   /s/ Thomas G. Lynch

Name:

Title:

 

Thomas G. Lynch

Director + Officer

 

 

CHEMPORT INC. By:   /s/ Young Joo Kim

Name:

Title:

 

Young Joo Kim

CEO/President

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

SCHEDULE 15.5(H)

[***]